         Case 1:19-cv-00605-LMM Document 12 Filed 03/29/19 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF GEORGIA
                              ATLANTA DIVISION


DAKOTA HOLT,

       Plaintiff,

       v.                                                   CIVIL ACTION NO.
                                                            1:19-CV-00605-LMM

ROCK N TACO, INC., et al.,


       Defendants.

                                            ORDER

               On March 29, 2019, the parties in this matter notified that Court that they

have reached a settlement in principle and that they intend to file a dismissal with

prejudice in the near future [11]. Accordingly, this case is ADMINISTRATIVELY

CLOSED pending the parties’ filing the dismissal.1 The parties are DIRECTED to file

within SIXTY (60) days of the date of this Order either (1) the necessary documents to

dismiss this case or (2) a joint status update notifying the Court why they are unable to

file such documents.

       IT IS SO ORDERED this 29th day of March, 2019.




1Administrative closure of a case does not prejudice the rights of the parties to litigation in any
manner. The parties may move to re-open an administratively closed case at any time.
